DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claims and arguments dated 2/7/2022 are acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DE102004046802 by Schwarz.
With regard to claims 1 and 9, Schwarz teaches a method of cleaning a workpiece held by a workpiece carrier (item 3 in Figure 1a) in a treatment container (item 1 in Figure 1a; Abstract; Par. 0043, 0079-0083).  Schwarz teaches performing the cleaning with nozzles (including nozzle 4 in Figures 1a and 12) on a nozzle tube (item 22 in Figures 1a and 12), wherein the nozzles discharge cleaning jets onto the workpiece (Par. 0043-0047 and 0079-0083).  Schwarz’s cleaning method comprises rotating the workpiece carrier about a rotation axis (labeled A-A in Figure 1b and shown but not labeled in Figure 12), and Schwarz’s cleaning method comprises simultaneously rotating (also about rotation axis A-A) the nozzle tube and its nozzles, wherein the workpiece carrier and the nozzle tube are rotated about the same axis (axis A-A in Figure 1b) but in opposite rotational directions (Par. 0043-0047, 0052, 0063, and 0079-0083).  In the method of Schwarz, as the nozzle tube moves on its circular path, a nozzle of the nozzle tube is also pivoted on a pivot axis (axis C-C in Figure 12) that is parallel to the rotational axis (axis A-A in Figure 1b and shown but not labeled in Figure 12) of the nozzle tube, wherein this pivoting-while-rotating technique allows a cleaning jet from the pivoting nozzle to advantageously clean surfaces of the rotating workpiece from different angles (Par. 0043-0047, 0059, 0063, 0067, 0079-0083, and 0091).  Schwarz teaches that the multi-angle cleaning resulting from rotation and pivoting advantageously allows impurities in recesses and impurities on complicated surface geometries to be successfully removed (Par. 0067 and 0091).  The Merriam-Webster dictionary defines “track” as “the course along which something moves or progresses”, and the Merriam-Webster dictionary defines “course” as “the path over which something moves or extends”.  In the method of Schwarz, the circular path on which the nozzle tube moves as the nozzle tube rotates about axis A-A can thus be considered a “circulation track” along which the nozzle tube moves.  
Schwarz does explicitly teach specifying the rotational speed of the workpiece carrier about axis A-A and specifying the rotational speed of the nozzle tube about axis A-A.  However, Schwarz is considered to teach that the rotational speed of both the workpiece carrier and the nozzle tube are result-effective variables because Schwartz teaches the relative speed of the workpiece carrier and the nozzle tube with respect to each is result-effective variable that should be varied and that affects the cleaning effect of the cleaning jets emitted by the nozzles of the nozzle tube (Par. 0063 and Figure 5 shows how the relative speed between the nozzle tube and workpiece carrier should be varied).  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that rotational speeds of the nozzle tube and workpiece carrier are predetermined and deliberately implemented in order to advantageously result in optimized relative speeds between the nozzle tube and workpiece carrier. 
Schwarz does not explicitly recite that a particular, specified point on the surface of the workpiece is impacted repeatedly by a cleaning jet at a respectively different angle within a specified timeframe.  However, Schwarz teaches that the point of rotating the workpiece carrier, rotating the nozzle tube, and pivoting the nozzle is to advantageously vary the impact angles of that nozzle’s cleaning jet on the rotating workpiece’s surface in order to allow impurities to be successfully removed (Par. 0067 and 0091).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that a specified point on the workpiece comprising impurities is impacted with the cleaning jet from the pivoted nozzle at different angles within a specified timeframe in order to ensure that the specified point is successfully cleaned during the time when cleaning is performed on the workpiece.  
With regard to claim 2, in the method of Schwarz, the nozzle tube comprising the pivoted nozzle is rotated around the rotational axis A-A (see Figure 1b) while the nozzle is pivoted (Par. 0079-0083), and therefore, the pivoted nozzle has a unique angular position (with respect to a vertical line passing through axis A-A when looking at Figure 1b) at each rotational position along the circulation track as the nozzle is pivoting.  
With regard to claim 3, Schwarz does not specifically recite that the pivoting speed and the relative speed of the nozzle tube with respect to the workpiece rotated by the workpiece carrier are such that the cleaning jet of the pivoted nozzle moves over a specified point at least once at less than 50% of the relative speed.  However, Schwarz teaches that the relative speed of the cleaning jet with respect to the rotated workpiece’s surface is a result-effective variable that affects the resulting cleaning effect (Par. 0063 and 0091), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that the pivoting speed and the relative speed of the nozzle tube with respect to the workpiece rotated by the workpiece carrier are optimized such that the speed that the cleaning jet moves over a specified point of the workpiece is optimized in order to optimize the removal of contaminants from that specified point.  
With regard to claim 4, in the method of Schwarz, the pivoting nozzle pivots back and forth between angular positions (Par. 0079-0083; Figures 12 and 13), and since the pivoting nozzle has to decelerate in order to switch directions while pivoting between angular positions, the nozzle is considered to decelerate as the deflection increases relative to a zero position at which the cleaning jet is directed onto axis of rotation A-A.  
With regard to claim 5, in the method of Schwarz, the pivoting nozzle is arranged on a nozzle tube (item 22 in Figure 12), and pivoting the nozzle comprising pivoting the nozzle tube about pivoting axis C-C (shown in Figure 12; Par. 0080).  
With regard to claim 6, Schwarz teaches that the nozzle pivots back and forth between two angular positions as the nozzle tube rotates around the workpiece carrier (Par. 0079-0083 and Figure 13), but Schwarz does not explicitly recite that more than one back-and-forth pivot is performed per revolution of the nozzle tub about the workpiece carrier.  However, Schwarz teaches that the point of the pivoting is to advantageously vary the speed and angle of the pivoting nozzle’s cleaning jet relative to the workpiece so as to optimize the removal of contaminants from the workpiece (Par. 0091), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that the rate at which the nozzle pivots back and forth is optimized, as such a rate is a result-effective variable that affects the angle and velocity of that nozzle’s cleaning jet on the rotating to-be-cleaned workpiece.  
With regard to claim 7, Schwarz teaches that the nozzle pivots back and forth between two angular positions as the nozzle tube rotates around the workpiece carrier (Par. 0079-0083 and Figure 13), but Schwarz does not specify the angular pivot range.  However, Schwarz teaches that the point of the pivoting is to advantageously vary the speed and angle of the pivoting nozzle’s cleaning jet relative to the workpiece so as to optimize the removal of contaminants from the workpiece (Par. 0091), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that the angular pivot range is optimized, as such an angular pivot range is a result-effective variable that affects the angle and velocity of that nozzle’s cleaning jet on the rotating to-be-cleaned workpiece.  
With regard to claim 10, Schwarz does not teach that the rotational speed of the workpiece carrier is in a range between 1 and 20 rpms.  However, Schwarz is considered to teach that the rotational speed of both the workpiece carrier and the nozzle tube are result-effective variables because Schwartz teaches the relative speed of the workpiece carrier and the nozzle tube with respect to each is result-effective variable that should be varied and that affects the cleaning effect of the cleaning jets emitted by the nozzles of the nozzle tube (Par. 0063 and Figure 5 shows how the relative speed between the nozzle tube and workpiece carrier should be varied).  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that the rotational speed of the workpiece carrier is optimized in order to optimize the cleaning effect of the cleaning jets.  
With regard to claim 11, Schwarz does not teach that the rotational speed of the nozzle tube is in a range between 1 and 20 rpms.  However, Schwarz is considered to teach that the rotational speed of both the workpiece carrier and the nozzle tube are result-effective variables because Schwarz teaches the relative speed of the workpiece carrier and the nozzle tube with respect to each is result-effective variable that should be varied and that affects the cleaning effect of the cleaning jets emitted by the nozzles of the nozzle tube (Par. 0063 and Figure 5 shows how the relative speed between the nozzle tube and workpiece carrier should be varied).  Therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that the rotational speed (corresponds to applicant’s term “circulation speed”) of the nozzle tube is optimized in order to optimize the cleaning effect of the cleaning jets.  
With regard to claim 12, Schwarz’s cleaning method comprises rotating the workpiece carrier about a rotation axis (labeled A-A in Figure 1b and shown but not labeled in Figure 12), and Schwarz’s cleaning method comprises simultaneously rotating (also about rotation axis A-A) the nozzle tube and its nozzles, wherein the workpiece carrier and the nozzle tube are rotated about the same axis (axis A-A in Figure 1b) but in opposite rotational directions (Par. 0043-0047, 0052, 0063, and 0079-0083).  
With regard to claim 13, Schwarz, as developed thus far, does not teach having the rotational speeds of the nozzle tube and workpiece carrier be constant during the specified timeframe.  However, Schwarz teaches that constantly varying the rotational speed between the nozzle tube and the workpiece carrier is not necessary for successful execution of Schwarz’s method (Par. 0064), and Schwarz teaches that optimization of the pivoting motion of the nozzle can be used instead to successfully achieve the needed angle variation for effective cleaning (Par. 0064 and 0091).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that – instead of constantly varying the relative rotational speed of the workpiece carrier and nozzle tube – the rotational speeds of the workpiece carrier and nozzle tube are kept constant during the species time and the needed cleaning jet angle variation is achieved with the pivoting of the nozzle.  Schwarz teaches that constantly varying the rotational speed between the nozzle tube and the workpiece carrier is not necessary for successful execution of Schwarz’s method (Par. 0064), and the motivation for performing the modification was provided by Schwarz, who teaches that optimization of the pivoting motion of the nozzle can be used instead to successfully achieve the needed angle variation for effective cleaning.  
With regard to claim 14, Schwarz does not teach that the specified timeframe is between 1 and 30 minutes.  However, in the art of cleaning, it is well known that the length of a cleaning step is a result-effective variable that affects whether or not the cleaning is performed long enough to be effective (MPEP 2144, Official Notice), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that the length of the specified timeframe is optimized.  
With regard to claim 21, in the modified method of Schwarz developed in the rejection of claim 1, the nozzle (which is on rotating nozzle tube 22 in Figures 1a and 12) is pivoted such that a specified point on the rotated workpiece comprising impurities is impacted with the cleaning jet from the pivoted nozzle at different angles within a specified timeframe in order to ensure that the specified point is successfully cleaned during the time when cleaning is performed on the workpiece.  In this method of Schwarz, when the nozzle is pivoted such that a specified point on the rotated workpiece comprising impurities is impacted with the cleaning jet from the pivoted nozzle at different angles within a specified timeframe in order to ensure that the specified point is successfully cleaned during the time when cleaning is performed on the workpiece, the nozzle is considered to be adapted to the circulation speed of the nozzle and the rotational speed of the workpiece carrier such that a specified point on the rotated workpiece comprising impurities is impacted with the cleaning jet from the pivoted nozzle at different angles within a specified timeframe in order to ensure that the specified point is successfully cleaned during the time when cleaning is performed on the workpiece.  The adaption is considered to occur over time because it is an event that occurs within an amount of time.       

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
Applicant argues the following:
Applicant respectively disagrees with the conclusion drawn in Section 11 of the Office Action that “it would have been obvious to one of ordinary skill in the art […] to modify the method of Schwarz such that a specified point on the workpiece comprising impurities is impacted with the cleaning jet from the pivoted nozzle at different angles within a specified timeframe.”  As concluded in Section 11 of the Office Action, the Schwarz reference is silent regarding a “specified point on the surface of the workpiece [being] impacted repeatedly by a cleaning jet at a respectively different angle within a specified timeframe.”
Moreover, there is no teaching in the Schwarz reference that would have prompted one of ordinary skill to modify Schwarz’s method in a way that yields the method covered by the pending claims of the present application.

This line of argument is not persuasive.  The examiner’s statement that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that a specified point on the workpiece comprising impurities is impacted with the cleaning jet from the pivoted nozzle at different angles within a specified timeframe in order to ensure that the specified point is successfully cleaned during the time when cleaning is performed on the workpiece” is not simply a conclusory statement but rather an obviousness argument based on the teachings of Schwarz.  As discussed in the rejection of claim 1, Schwarz teaches that the point of rotating the workpiece carrier, rotating the nozzle tube, and pivoting the nozzle is to advantageously vary the impact angles of that nozzle’s cleaning jet on the rotating workpiece’s surface in order to allow impurities to be successfully removed (Par. 0067 and 0091).  Modifying teachings of Schwarz such that “a specified point on the workpiece comprising impurities is impacted with the cleaning jet from the pivoted nozzle at different angles within a specified timeframe in order to ensure that the specified point is successfully cleaned during the time when cleaning is performed on the workpiece” would advantageously ensure that a specified point in need of cleaning would be cleaned with jetted cleaning liquid from different angles.  Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teachings of Schwarz because Schwarz teaches that the point of rotating the workpiece carrier, rotating the nozzle tube, and pivoting the nozzle is to advantageously vary the impact angles of that nozzle’s cleaning jet on the rotating workpiece’s surface in order to allow impurities to be successfully removed
On pages 8 and 9 of applicant’s arguments, applicant argues that “these advantages mentioned in paragraph [0067] of Schwarz reference of rotating the nozzle 4 around the workpiece 5 and pivoting the nozzle are achieved without a specified point on a surface of the workpiece being impacted repeatedly by the cleaning jet at a respectively different angle, within a specified timeframe, as recited in the pending claims of the present application”.  In the examiner’s rejection of claim 1, the examiner agrees that “Schwarz does not explicitly recite that a particular, specified point on the surface of the workpiece is impacted repeatedly by a cleaning jet at a respectively different angle within a specified timeframe”.  However, as discussed, Schwarz teaches that the point of rotating the workpiece carrier, rotating the nozzle tube, and pivoting the nozzle is to advantageously vary the impact angles of that nozzle’s cleaning jet on the rotating workpiece’s surface in order to allow impurities to be successfully removed (Par. 0067 and 0091).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that a specified point on the workpiece comprising impurities is impacted with the cleaning jet from the pivoted nozzle at different angles within a specified timeframe in order to ensure that the specified point is successfully cleaned during the time when cleaning is performed on the workpiece.  Modifying teachings of Schwarz such that “a specified point on the workpiece comprising impurities is impacted with the cleaning jet from the pivoted nozzle at different angles within a specified timeframe in order to ensure that the specified point is successfully cleaned during the time when cleaning is performed on the workpiece” would advantageously ensure that a specified point in need of cleaning would be cleaned with jetted cleaning liquid from different angles.  Since Schwarz teaches that the point of rotating the workpiece carrier, rotating the nozzle tube, and pivoting the nozzle is to advantageously vary the impact angles of that nozzle’s cleaning jet on the rotating workpiece’s surface in order to allow impurities to be successfully removed, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teachings of Schwarz.  
On page 9 of applicant’s arguments, applicant argues that “one of ordinary skill in the art could have readily devised other ways to improve a cleaning method that uses a pivotable nozzle, such as by varying the pressure of the cleaning jets, or by varying the rotational speed of the workpiece over time”.  This line of argument is not persuasive.  The question is whether or not applicant’s claimed invention is obvious in view of Schwarz, not whether or not there are other possible ways of improving/optimizing the method of Schwarz.  As discussed in the rejection of claim 1, Schwarz does not explicitly recite that a particular, specified point on the surface of the workpiece is impacted repeatedly by a cleaning jet at a respectively different angle within a specified timeframe.  However, Schwarz teaches that the point of rotating the workpiece carrier, rotating the nozzle tube, and pivoting the nozzle is to advantageously vary the impact angles of that nozzle’s cleaning jet on the rotating workpiece’s surface in order to allow impurities to be successfully removed (Par. 0067 and 0091).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Schwarz such that a specified point on the workpiece comprising impurities is impacted with the cleaning jet from the pivoted nozzle at different angles within a specified timeframe in order to ensure that the specified point is successfully cleaned during the time when cleaning is performed on the workpiece.  
On pages 9 and 10 of applicant’s arguments, applicant argues that the examiner is using impermissible hindsight to construct the rejections.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regard to claim 21, applicant argues that “the Schwarz reference does not teach such an adaption of the nozzle pivoting over time”.  This argument is not persuasive.  Schwarz teaches pivoting the nozzle (Par. 0043-0047, 0059, 0063, 0067, 0079-0083, and 0091 of Schwarz), and this pivoting is considered to occur over time because the pivoting of the nozzle is an event that takes place in a period of time.  The examiner’s rejection of claim 21 is presented above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
May 2, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714